Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 1 of 9




                   Exhibit D
     Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 2 of 9

                                    Lauren Slayton


                                                                       Page 1

 1                  UNITED STATES DISTRICT COURT
 2                NORTHERN DISTRICT OF CALIFORNIA
 3
 4   Charles Baird and Lauren
     Slayton, individually, and on
 5   behalf of all others similarly
     situated, and on behalf of the
 6   BlackRock Retirement Savings
     Plan,
 7
                  Plaintiffs,
 8
        vs.                               CASE NO. 17-cv-01892-HSG
 9
10   BlackRock Institutional Trust
     Company, N.A., et. al.,
11
               Defendants.
12   _____________________________/
13
14            VIDEOTAPED DEPOSITION OF LAUREN SLAYTON
15                    San Francisco, California
16                   Tuesday, November 6, 2018
17
18
19
20
21
22   Reported by:
     LORI STOKES
23                   Veritext Legal Solutions
                         Mid-Atlantic Region
                    1250 Eye Street NW - Suite 350
24                      Washington, D.C. 20005
25

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
       Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 3 of 9

                                                Lauren Slayton

                                                 Page 26                                                    Page 28
 1          MS. WASOW: Objection. Asked and                 1      Q Can you name any?
 2   answered.                                              2      A BlackRock and Mercer. And there's a
 3          THE WITNESS: Participants that hold the         3   number of people that are associated with
 4   CTIs. I don't know.                                    4   BlackRock, and I cannot name them off the top of my
 5   BY MR. McCARTHY:                                       5   head.
 6      Q Participants in what?                             6      Q Okay. So you're unable to name the
 7      A I can't say.                                      7   individuals?
 8      Q Okay. What exactly are you seeking from           8      A Correct.
 9   BlackRock as a result of this lawsuit?                 9      Q For BlackRock, what corporate entities
10       A A correction in how the fees are                10   are you referring to?
11   structured in the Plan and to recoup any losses       11      A There's several. I can't name them all
12   that may have incurred by mismanagement of those      12   off the top of my head.
13   plans -- of the Plan, sorry.                          13      Q Can you name any?
14       Q And by mismanagement of the Plan, you're        14          MS. WASOW: Objection. Counsel, it's not
15   referring once again to the fees?                     15   a memory test. If you want her to look at the
16       A Yes.                                            16   complaint and testify about it, she will.
17       Q Okay. Do you want to force BlackRock to         17          THE WITNESS: Am I allowed to see the
18   offer different investment options in the Plan?       18   complaint?
19          MS. WASOW: Object to the form.                 19   BY MR. McCARTHY:
20          THE WITNESS: I -- I don't have -- no.          20      Q Just answer the question, please.
21   BY MR. McCARTHY:                                      21      A So I can't see the complaint?
22       Q Okay. Do you want to prevent BlackRock          22      Q If you'd like to see the complaint, you
23   from offering the LifePath Funds in the Plan?         23   sure can.
24       A No.                                             24          But before showing you the complaint,
25       Q Do you want to force BlackRock to pay for       25   though, the question is: Can you -- as we sit here
                                                 Page 27                                                    Page 29
 1   someone else to be a fiduciary of the Plan?            1   today, can you -- do you know which BlackRock
 2         MS. WASOW: Objection. Calls for legal            2   defendants are being sued?
 3   conclusion.                                            3      A BlackRock Trust, I think BTC and there's
 4         THE WITNESS: I don't understand that.            4   a few others. I'd like to refresh my memory by
 5   BY MR. McCARTHY:                                       5   looking at the complaint.
 6      Q Okay. Do you want to force BlackRock to           6      Q Sure.
 7   pay for someone else to manage the Plan?               7         MR. McCARTHY: We'll add this as Exhibit
 8      A I can't say.                                      8   1. Or no -- actually, could I go off the record
 9      Q Okay.                                             9   very briefly?
10      A I don't have an opinion.                         10         THE VIDEOGRAPHER: We're going off the
11      Q Do you have an opinion about                     11   record. The time is 10:59 a.m.
12   whether -- strike that.                               12          (Short break taken.)
13         Do you want to force BlackRock to pay           13         THE VIDEOGRAPHER: We are back on the
14   someone else to be responsible for the Plan?          14   record. The time is 11:04 a.m.
15      A I don't know.                                    15   BY MR. McCARTHY:
16      Q Okay. Do you think everyone in the               16      Q Ms. Slayton, do you know, as we sit here
17   BlackRock plan class wants the same things that you   17   today, the legal distinctions between the various
18   do?                                                   18   BlackRock corporate entities that are named in the
19      A I don't know.                                    19   complaint?
20         MS. WASOW: Objection. Calls for                 20         MS. WASOW: Objection. Calls for a legal
21   speculation.                                          21   conclusion.
22   BY MR. McCARTHY:                                      22         THE WITNESS: I don't know.
23      Q Who are you suing in this case?                  23   BY MR. McCARTHY:
24      A There's multiple parties named in the            24      Q Okay. I believe you testified earlier
25   complaint.                                            25   that you did not know the names of the individuals

                                                                                               8 (Pages 26 - 29)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
       Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 4 of 9

                                                Lauren Slayton

                                                  Page 38                                                   Page 40
 1   were represented by Ms. Wasow and by Cohen              1      A No.
 2   Milstein, correct?                                      2      Q -- discovery. Okay.
 3       A Correct.                                          3          Who do you think is making those
 4       Q Okay. Did you believe that during this            4   decisions?
 5   very first initial call?                                5          MS. WASOW: Objection. Calls for
 6       A No.                                               6   speculation.
 7       Q Okay. What was said during this very              7          THE WITNESS: Several people --
 8   first initial call?                                     8   BY MR. McCARTHY:
 9       A He explained to me, basically, the                9      Q Okay.
10   contents of the notice that was -- that I had          10      A -- on both sides of the complaint.
11   responded to on LinkedIn and -- you know, I can't      11      Q You are a plaintiff in this case?
12   recall the specifics of that conversation. It was      12      A Correct.
13   brief.                                                 13      Q And there's only one other plaintiff?
14       Q Uh-huh.                                          14      A Correct.
15       A And asked if I would be willing to speak         15      Q So someone is making decisions with
16   further with them. And I said yes. That initial        16   regard to this litigation, correct?
17   call was very brief.                                   17      A Correct.
18       Q Okay. Do you have an understanding of            18      Q Okay. So if it's not you, who do you
19   what your duties are as a named plaintiff?             19   think is making decisions?
20       A I might. I'm not -- can you give me              20          MS. WASOW: Same objection.
21   more -- rephrase the question or --                    21          THE WITNESS: I can't say.
22       Q Well, what do you think that your                22   BY MR. McCARTHY:
23   responsibilities are as a plaintiff that is            23      Q Okay. Are your attorneys making
24   bringing a putative class action?                      24   decisions in this case?
25       A That I have to make decisions that are           25      A I believe they make some decisions in
                                                  Page 39                                                   Page 41
 1   not just in my own best interest but the interest       1   this case.
 2   of anyone that's participating in the Plan.             2       Q Okay. Are you aware of any decisions
 3      Q Okay. What steps have you taken to keep            3   that have been made by Mr. Baird as opposed to by
 4   track of the progress of this lawsuit?                  4   counsel?
 5      A To keep track of the progress? I am in             5       A No.
 6   contact with my lawyers and I have my -- any            6       Q Okay.
 7   communications that we've had via email are saved,      7       A May I have a break soon?
 8   and that's it.                                          8       Q Let me just ask one more question, and
 9      Q So over the course of this litigation,             9   you can have a break.
10   roughly how often do you speak to your lawyers?        10          And do you understand that you may be
11      A Over the entire --                                11   required to testify in this case goes forward to
12      Q Uh-huh.                                           12   trial?
13      A Maybe ten times.                                  13       A Okay.
14      Q Okay. What -- strike that.                        14          MR. McCARTHY: All right. We can take a
15          Have you made any decisions yourself with       15   break.
16   regard to the steps taken in this lawsuit?             16          THE VIDEOGRAPHER: We're going off the
17          MS. WASOW: Objection. Vague.                    17   record. The time is 11:16 a.m.
18          THE WITNESS: I don't -- can you -- I            18          (Short break taken.)
19   don't understand.                                      19          THE VIDEOGRAPHER: We are back on the
20   BY MR. McCARTHY:                                       20   record. The time is 11:24 a.m.
21      Q Sure. I mean, the decision of what to             21   BY MR. McCARTHY:
22   state in the complaint.                                22       Q Ms. Slayton, I'm going to hand you a
23      A No.                                               23   document that I'm going to ask the court reporter
24      Q Okay. Strategic decisions, such as                24   to label Exhibit 501.
25   motions to bring or --                                 25

                                                                                              11 (Pages 38 - 41)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
       Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 5 of 9

                                               Lauren Slayton

                                                 Page 66                                                        Page 68
 1   about the investment options that were offered         1      A I can't recall.
 2   under the BGI retirement plan?                         2      Q Okay. Do you recall ever changing the
 3      A Not specifically.                                 3   amount of income that you put into that plan?
 4      Q Okay. What, generally, do you remember?           4      A I don't recall.
 5      A About --                                          5      Q Okay. When the BGI plan converted to a
 6      Q The BGI retirement plan options?                  6   BlackRock plan, what types of -- strike that.
 7      A I don't -- I can't give a specific                7         Do you recall what types of investment
 8   recollection.                                          8   options were made available?
 9      Q Okay. You have no recollection about              9      A I don't recall.
10   what was offered under the BGI plan?                  10      Q Okay. Do you have any recollection one
11      A No. I can't say.                                 11   way or another?
12      Q Okay. Do you recall what investment              12      A No.
13   option you had selected or had been selected for      13      Q Okay. Did you -- do you recall putting
14   you under the BGI plan?                               14   any thought into which investment option your
15      A I can't recall.                                  15   balance would go into?
16      Q Do you recall making a decision when you         16      A I -- I don't recall.
17   joined BGI as to where your balances would go?        17      Q Okay. Do you recall making a decision to
18      A No.                                              18   go into -- choose the LifePath Funds?
19      Q Is it your understanding that there may          19      A No.
20   have been some default --                             20      Q Okay. Do you recall reviewing any
21      A Yes.                                             21   documents in terms of considering what investment
22      Q -- selection?                                    22   options to choose in the Plan?
23         That is your understanding?                     23      A I may have.
24      A That is my understanding.                        24      Q But do you recall doing so, as you sit
25      Q Okay. And it's your understanding,               25   here today?
                                                 Page 67                                                        Page 69
 1   therefore, that you were invested in whatever the    1        A I don't recall.
 2   default option was for the BGI plan?                 2        Q At any point during your BlackRock
 3      A Yes.                                            3     employment, do you recall reviewing documents about
 4      Q Okay. When the Plan was converted to a          4     which investment option to choose in the BlackRock
 5   BlackRock plan, did you actively choose which        5     plan?
 6   investment option your balance would go to?          6        A I don't recall.
 7      A I do not believe so.                            7        Q Okay. Can you explain why you did not
 8      Q Okay. Is it your understanding that             8     devote attention into which investment option to be
 9   there was a default option under the BlackRock       9     involved in?
10   plan?                                               10        A I -- it was, I believe, defaulted, chosen
11      A Yes.                                           11     for me, and I -- I accepted that.
12      Q And is that -- is it your understanding        12        Q Okay. Is it fair to say that it wasn't a
13   that you were just put into the default option      13     priority for you at the time?
14   under the BlackRock plan?                           14        A Can you rephrase.
15      A Yes.                                           15        Q Sure. Was it -- did you consider it
16      Q Okay. Did you make -- do you recall            16     worth your time to examine all of the investment
17   making monthly contributions to the BlackRock plan? 17     options and make a choice that was not the default
18      A Yes.                                           18     choice?
19      Q Okay. Do you remember -- strike that.          19            MS. WASOW: Objection. Relevance. And
20         How did you decide what percentage of         20     object to the form.
21   your income to put into that plan?                  21            But you can answer.
22      A I don't recall.                                22            THE WITNESS: I do not recall spending --
23      Q Okay. Do you recall making an active           23     or any specific amount of time or how I reviewed
24   choice, or do you think that it was also some sort  24     the documents that may have been presented to me in
25   of a default selection?                             25     the process of the acquisition. I don't recall.

                                                                                                 18 (Pages 66 - 69)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
       Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 6 of 9

                                                Lauren Slayton

                                                  Page 78                                                    Page 80
 1       A That it makes up my retirement plan with          1           (Deposition Exhibit 504 was marked for
 2   BlackRock.                                              2           identification by the court reporter.)
 3       Q Okay. So even after this lawsuit                  3           (Short discussion off the record.)
 4   initiated and after you joined this lawsuit as a        4   BY MR. McCARTHY:
 5   plaintiff, did you investigate the investment           5       Q Ms. Slayton, have you ever seen this
 6   options that are offered in the 401(k) plan?            6   document before?
 7          MS. WASOW: Objection. Asked and                  7       A I don't know.
 8   answered.                                               8       Q This actually -- I think this particular
 9          THE WITNESS: I don't know.                       9   example probably postdates your time at BlackRock,
10   BY MR. McCARTHY:                                       10   but do you recall receiving documents similar to
11       Q Okay. Do you know what the allegations           11   that during your time -- during your employment?
12   in the complaint are with regard to the LifePath       12       A I -- I can't be specific. No, I don't
13   2050 Index Fund, as you sit here today?                13   know.
14       A I can't say.                                     14       Q Okay.
15       Q Okay. While you were still employed at           15          MR. McCARTHY: I'm going to introduce the
16   BlackRock, did you receive any disclosures or other    16   next exhibit.
17   information about the retirement plan?                 17           (Deposition Exhibit 505 was marked for
18       A Yes.                                             18           identification by the court reporter.)
19       Q Okay. What disclosures do you recall             19   BY MR. McCARTHY:
20   receiving?                                             20       Q And this is a document that was produced
21       A I can't say, specifically. I know I              21   in this litigation starting with the Bates Number
22   received information, prospectuses and things that     22   BAIRD_0045307.
23   came, either via mail or into the Merrill Lynch        23          Ms. Slayton, do you recognize this
24   in-box.                                                24   document?
25       Q Do you recall reading any of these               25       A Do I recognize it? Not particularly, no.
                                                  Page 79                                                    Page 81
 1   documents?                                              1      Q Do you recall receiving documents like
 2      A I don't recall.                                    2   this in connection with the Plan?
 3      Q Okay. Do you recall -- well, I think               3      A Yes.
 4   this may be covered by your answer to that              4      Q Okay. Do you recall ever reading those
 5   question.                                               5   documents?
 6          But if you don't recall reading the              6      A I don't recall.
 7   documents, do you recall having any questions about     7      Q Okay.
 8   the documents?                                          8          MR. McCARTHY: Why don't we go ahead and
 9      A I don't recall.                                    9   take a break.
10      Q Do you recall speaking to anyone about            10          THE VIDEOGRAPHER: We're going off the
11   the documents?                                         11   record. The time is 12:12 p.m.
12      A No.                                               12           (Lunch break taken.)
13      Q Okay. Do you recall taking any steps as           13          THE VIDEOGRAPHER: Here begins Media
14   a result of receiving those documents?                 14   Number 2 in the videotaped deposition of Lauren
15      A No.                                               15   Slayton. We are back on the record at 1:11 p.m.
16      Q Do you know what types of information             16   BY MR. McCARTHY:
17   were conveyed in those documents?                      17      Q Good afternoon, Ms. Slayton.
18          MS. WASOW: Objection. Asked and                 18          We were talking about your investment
19   answered. I think you've made your point.              19   through the BlackRock plan in the LifePath 2050
20          THE WITNESS: I -- I can't say,                  20   Index Fund.
21   specifically.                                          21          Do you have any criticism about that
22   BY MR. McCARTHY:                                       22   fund?
23      Q Okay. I'm going to hand you a document            23          MS. WASOW: Objection. Vague.
24   that I'm going to mark as Exhibit 504.                 24          THE WITNESS: I can't say.
25                                                          25

                                                                                               21 (Pages 78 - 81)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
       Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 7 of 9

                                                  Lauren Slayton

                                                    Page 90                                                      Page 92
 1          MS. WASOW: Objection. Vague.                       1   BY MR. McCARTHY:
 2          THE WITNESS: Could you rephrase the                2      Q Ms. Slayton, I'm -- have you ever seen
 3   question.                                                 3   this document?
 4   BY MR. McCARTHY:                                          4      A I'm not sure. Can I have a moment to
 5       Q Sure. Is it fair to say that if you were            5   look at it?
 6   dissatisfied with the BlackRock plan and, in              6      Q Of course.
 7   particular, your investment in the LifePath 2050          7      A I don't -- I don't know.
 8   Index Fund, that you would take steps to move your        8      Q Okay. My question is actually quite
 9   balance elsewhere?                                        9   limited. I'd like you to look at the names that
10          MS. WASOW: Objection. Improper.                   10   are identified on pages 1 through 5.
11   Incomplete hypothetical.                                 11      A Okay.
12          MR. McCARTHY: An objection to form would          12      Q Let's start with the names that are on
13   suffice, Counsel.                                        13   pages 2 through 5.
14          THE WITNESS: I don't know.                        14      A Okay.
15   BY MR. McCARTHY:                                         15      Q I think this is probably -- some of this
16       Q You don't know?                                    16   question is encompassed by your prior testimony.
17          Well, you're alleging in the complaint            17          But have you spoken to -- well, let me
18   that the BlackRock plan's fees were excessive --         18   take a step back.
19       A Yes.                                               19          We previously discussed Ms. Frost and
20       Q -- correct?                                        20   Mr. Gamba?
21          Do you believe that there are                     21      A Corin is a man.
22   alternatives in the market that did not offer            22      Q Oh, Corin is a man, I'm sorry.
23   excessive fees?                                          23          We've discussed those two individuals.
24       A Possibly.                                          24      A Yes.
25       Q You don't know one way or another?                 25      Q Other than those two individuals -- well,
                                                    Page 91                                                      Page 93
 1      A I don't know.                                        1   actually, let me take another step back.
 2      Q Have you taken any steps to explore                  2          I believe your testimony was that you had
 3   that -- whether there are alternatives in the             3   never actually spoken to Mr. Frost?
 4   market that charge less fees than the BlackRock           4       A Not that I'm aware of.
 5   plan?                                                     5       Q Okay. Have you -- do you recall ever
 6      A No.                                                  6   speaking with any of the individuals identified on
 7      Q Okay. So what is your basis, therefore,              7   pages 2 through 5?
 8   putting aside -- well, putting aside your                 8          Feel free to take your time looking
 9   communications with counsel, for alleging that the        9   through.
10   fees in the BlackRock plan were excessive?               10       A Other than Daniel Gamba, I don't believe
11          MS. WASOW: Objection. Asked and                   11   I've ever spoken to anyone in pages 2 through 5.
12   answered. Argumentative.                                 12       Q Okay. Do you know the other named
13          THE WITNESS: That is my basis, is what I          13   plaintiff in this action?
14   understand --                                            14       A No.
15   BY MR. McCARTHY:                                         15       Q Have you ever -- his name, just for the
16      Q Okay.                                               16   record, is Charles Baird.
17      A -- through that.                                    17          Have you ever met Mr. Baird?
18      Q Do you have any plans in the future to              18       A Not that I'm aware of.
19   transfer your balance out of the BlackRock plan?         19       Q Okay. And I take it from your previous
20      A Not currently.                                      20   answer that you've never communicated with
21      Q Okay.                                               21   Mr. Baird?
22          MR. McCARTHY: Let me introduce another            22       A I have been on one phone call that he was
23   document as an exhibit.                                  23   participating in, as well.
24           (Deposition Exhibit 506 was marked for           24       Q Okay. Who else was participating in that
25           identification by the court reporter.)           25   phone call?

                                                                                                  24 (Pages 90 - 93)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 8 of 9

                            Lauren Slayton

                             Page 150                                                    Page 152
                                         1                  EXAMINATION


REDACTED                                 2
                                         3
                                         4
                                         5
                                             BY MR. RUSSELL:
                                                 Q Ms. Slayton, we've met off the record,
                                             but my name is Matt Russell, and I represent Mercer
                                             in this case.
                                         6          As that statement might have just given
                                         7   away, but are you aware that Mercer is a defendant
                                         8   in the case?
                                         9       A I am.
                                        10       Q Do you have any understanding about what
                                        11   Mercer's role either is today or has been with
                                        12   respect to the BlackRock plan?
                                        13       A I believe they're a consulting firm to
                                        14   the Plan, to the BlackRock plan.
                                        15       Q And when did you obtain that
                                        16   understanding of Mercer's role?
                                        17       A Sometime in the last six months.
                                        18       Q But after the lawsuit was filed?
                                        19       A I have heard of Mercer before, and I
                                        20   don't recall where. So in memory recall, I've
                                        21   heard the word -- the name Mercer before, so I
                                        22   can't say it's the first time I've ever thought
                                        23   about or heard about them. But in thinking about
                                        24   this, yes, as it pertains to this, it would be
                                        25   through the lawsuit.
                             Page 151                                                    Page 153
                                         1      Q On the prior occasions when you might

REDACTED                                 2
                                         3
                                         4
                                             have heard of Mercer, was that with respect to the
                                             BlackRock plan or just Mercer, generally?
                                                A It could have been. I'm not sure. I
                                         5   don't recall.
                                         6      Q Do you have any personal recollection of
                                         7   learning about Mercer's role with respect to the
                                         8   BlackRock plan, specifically, while you were
                                         9   employed at BlackRock?
                                        10      A I don't recall.
                                        11      Q Do you, sitting here today, have any --
                                        12   any personal understanding of what you are
                                        13   contending Mercer did wrong with respect to the
                                        14   BlackRock plan?
                                        15      A Can you say that again?
                                        16      Q Sure. What do you -- if you have an
                                        17   understanding, what do you contend that Mercer did
                                        18   wrong with respect to the BlackRock plan?
                                        19      A I believe it's possible that they
                                        20   neglected their duties in their capacity of
                                        21   consulting with BlackRock to allow these fees to be
                                        22   charged at a rate that was too high.
                                        23      Q And what's the basis for your -- for that
                                        24   understanding?
                                        25          MS. WASOW: Objection. Calls for

                                                                         39 (Pages 150 - 153)
                         Veritext Legal Solutions
       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
       Case 4:17-cv-01892-HSG Document 302-5 Filed 07/03/19 Page 9 of 9

                                               Lauren Slayton

                                                Page 154                                                     Page 156
 1   attorney-client privileged information.                1
 2   BY MR. RUSSELL:                                        2
 3       Q I can ask -- I can rephrase.                     3
 4          Do you have any understanding for the           4      I, LAUREN SLAYTON, do hereby declare under
 5   testimony you just provided outside of something       5   penalty of perjury that I have read the foregoing
                                                            6   transcript; that I have made any corrections as
 6   you've discussed with your counsel?
                                                            7   appear noted, in ink, initialed by me, or attached
 7       A I don't think so.
                                                            8   hereto; that my testimony as contained herein, as
 8       Q Okay. Did you have any involvement at            9   corrected, is true and correct.
 9   all about the decision to add Mercer as a defendant   10      EXECUTED this_______ day of_________________,
10   to the case?                                          11   20____, at___________________, ___________________.
11       A No.                                                         (City)           (State)
12          MR. RUSSELL: I don't have any further          12
13   questions.                                            13
14          MR. McCARTHY: Before we close, I'd just        14             _______________________
15   like to say for the record that counsel for                          LAUREN SLAYTON
16   plaintiffs has rather helpfully pointed out that      15
17   plaintiffs have not produced the retainer agreement   16
                                                           17
18   that we're subject to a request for a document
                                                           18
19   request, and we would like to repeat that request.
                                                           19
20   And I think the case law is on our side that it is
                                                           20
21   discoverable, and we are happy to meet and confer     21
22   with that in due course.                              22
23          Otherwise, I have no further questions.        23
24          THE VIDEOGRAPHER: We are going off the         24
25   record at 3:25 p.m., and this concludes today's       25
                                                Page 155                                                     Page 157
 1   testimony given by Lauren Slayton.                 1           I, the undersigned, a Certified Shorthand
 2          The total number of media units was two     2       Reporter of the State of California, do hereby
 3   and will be retained by Veritext Legal Solutions.  3       certify:
 4          THE REPORTER: Would you like a copy?        4           That the foregoing proceedings were taken
 5          MS. WASOW: Yes, but not of the video.       5       before me at the time and place herein set forth;
 6          THE REPORTER: And do you need a rough or 6          that any witnesses in the foregoing proceedings,
 7   an expedite?                                       7       prior to testifying, were duly sworn; that a record
 8          MS. WASOW: No.                              8       of the proceedings was made by me using machine
 9          THE REPORTER: And how about you?            9       shorthand, which was thereafter transcribed under
                                                       10       my direction; further, that the foregoing is a true
10          MR. RUSSELL: No, neither.
                                                       11       record of the testimony given.
11          THE REPORTER: No copy?
                                                       12           I further certify I am neither financially
12          And I will send you a rough in about five
                                                       13       interested in the action nor a relative or employee
13   minutes.
                                                       14       of any attorney or party to this action.
14          MR. McCARTHY: Thank you.
                                                       15           IN WITNESS WHEREOF, I have this date
15          MS. WASOW: I don't need a hard copy,       16       subscribed my name.
16   just electronic.                                  17
17          THE REPORTER: Okay.                        18       Dated: _____________________________
18          MR. RUSSELL: I would like just an          19
19   electronic copy. I don't need an expedited or a   20                    <%7110,Signature%>
20   rough. I thought that's what you were asking.     21                   ________________________
21          THE REPORTER: Okay. No problem.                                 LORI STOKES
22      (TIME NOTED: 3:27 p.m.)                        22                   CSR No. 12732
23                                                     23
24                                                     24
25                                                     25

                                                                                            40 (Pages 154 - 157)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
